                        UNITED STATES BANKRUPTCY COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN, NORTHERN DIVISION
IN RE:

RICHARD, JASON C.                                    Case No. 21-20188
RICHARD, TARA L.                                     Chapter 7
                                                     HON. DANIEL S. OPPERMAN

         Debtor (s),
                                      /

               TRUSTEE=S OBJECTION TO PROPERTY CLAIMED AS EXEMPT

         TO: The above captioned Debtor(s):

       PLEASE TAKE NOTICE that the Trustee, DANIEL C. HIMMELSPACH, pursuant to 11
USC Section 522 and Bankruptcy Rule 4003, hereby objects to the Debtor(s), Tara Richard
claimed exemptions as set forth on Schedule C.

         As grounds for the Objection, Trustee states that the Debtor has attempted to exempt:

         Property                                    Exemptions
         CIGNA Life Annuity                          11 U.S.C. § 522(d)(11)(D)

         The Trustee objects to the exemption as set forth above for the following reasons:

         1. The annuity in question is listed as having an "Unknown" value, to which Trustee
            disagrees. Given the specific terms of the annuity, Debtor Tara Richard's age/life
            expectancy and using present value analysis, the estimate present value is
            $191,000.00.

         2. 11 USC 522(d)(11)(D) has a statutory limit of $25,150.00 and to avoid any confusion
            or contrary argument at a later date, the exemption should be amended to
            $25,150.00 or disallowed. Listing an exemption as "100% of fair market value, up to
            any applicable statutory limit" should not be allowed.

         The 341 Meeting of Creditors was held and concluded on March 31, 2021.

      WHEREFORE, the Trustee requests that the court enter an order denying the Debtor’s
Exemption, and for other relief as is just and proper.


Dated: April 13, 2021                                   /s/ DANIEL C. HIMMELSPACH
                                                     DANIEL C. HIMMELSPACH
                                                     Chapter 7 Trustee
                                                     PO Box 5856
                                                     Saginaw, MI 48603
                                                     (989) 790-0400
                                                     trusteehimmelspach@gmail.com




  21-20188-dob         Doc 41   Filed 04/13/21     Entered 04/13/21 17:02:15       Page 1 of 5
                    UNITED STATES BANKRUPTCY COURT
         FOR THE EASTERN DISTRICT OF MICHIGAN, NORTHERN DIVISION
IN RE:

RICHARD, JASON C.                                  Case No. 21-20188
RICHARD, TARA L.                                   Chapter 7
                                                   HON. DANIEL S. OPPERMAN
         Debtor (s),
                                     /


                  BRIEF IN SUPPORT OF TRUSTEE=S OBJECTION TO
                          PROPERTY CLAIMED AS EXEMPT

       Trustee cites as authority for his objection to Debtor(s) exemption, the provisions
of 11 USC 522, MCL 600.5451, Bankruptcy Rule 4003 and the facts of the case.
Trustee reserves the right to supplement this brief before any hearing on the Objection
to Exemption.


                                                   Respectfully submitted,



Dated: April 13, 2021                                 /s/ DANIEL C. HIMMELSPACH
                                                   DANIEL C. HIMMELSPACH
                                                   Chapter 7 Trustee
                                                   PO Box 5856
                                                   Saginaw, MI 48603
                                                   (989) 790-0400
                                                   trusteehimmelspach@gmail.com




  21-20188-dob         Doc 41   Filed 04/13/21   Entered 04/13/21 17:02:15   Page 2 of 5
                    UNITED STATES BANKRUPTCY COURT
         FOR THE EASTERN DISTRICT OF MICHIGAN, NORTHERN DIVISION
IN RE:

RICHARD, JASON C.                                  Case No. 21-20188
RICHARD, TARA L.                                   Chapter 7
                                                   HON. DANIEL S. OPPERMAN
         Debtor (s),
                                     /


         ORDER DISALLOWING DEBTOR(S) EXEMPTION IN REAL PROPERTY

      Upon consideration of the Trustee=s Objection to the Property Claimed Exempt,
and the Bankruptcy Court being fully advised in the premises therein, good cause
having been shown and no response having been filed to the Trustee=s Objection.

         NOW THEREFORE:

       IT IS HEREBY ORDERED that Debtor –Tara Richard’s exemption of the CIGNA
Life Annity pursuant to 11 USC 522(d)(11)(D) is DISALLOWED.




                                         “EXHIBIT A”




  21-20188-dob         Doc 41   Filed 04/13/21   Entered 04/13/21 17:02:15   Page 3 of 5
                         UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN, NORTHERN DIVISION
IN RE:
RICHARD, JASON C.                                        Case No. 21-20188
RICHARD, TARA L.                                         Chapter 7
                                                         HON. DANIEL S. OPPERMAN
        Debtor (s),
                                        /

NOTICE OF CHAPTER 7 TRUSTEES=S OBJECTION TO EXEMPTIONS CLAIMED BY DEBTORS

        CHAPTER 7 TRUSTEE, Daniel C. Himmelspach, has filed a Motion with the Court regarding
Objection to Exemption of the CIGNA Life Annuity pursuant to 11 USC 522(d)(11)(D) a.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the court to
        consider your views on the motion, within Fourteen (14) days, you or your attorney must:

1.      File with the court a written response or an answer, explaining your position at:

                                         U.S. Bankruptcy Court
                                              111 First St.
                                          Bay City, MI 48707

        If you mail your response to the court for filing, you must mail it early enough so the
        court will receive it on or before the date stated above.

        You must also mail a copy to:
                                        Daniel C. Himmelspach
                                          Chapter 7 Trustee
                                            PO Box 5856
                                         Saginaw, MI 48603

2.      If a response or answer is timely filed and served, the clerk will schedule a hearing
        on the motion and you will be served with a notice of the date, time and location of
        the hearing.

If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion or objection and may enter an order granting relief.

Date: April 13, 2021                                     Signature:    /s/ DANIEL C. HIMMELSPACH
                                                         Name:        DANIEL C. HIMMELSPACH
                                                         Address:       PO Box 5856
                                                                      Saginaw, MI 48603
                                                                      (989) 790-0400
                                                                      trusteehimmelspach@gmail.com

               (Response or answer must comply with F.R. Civ. P. 8(b)(c) and (e))




     21-20188-dob      Doc 41     Filed 04/13/21      Entered 04/13/21 17:02:15          Page 4 of 5
                    UNITED STATES BANKRUPTCY COURT
         FOR THE EASTERN DISTRICT OF MICHIGAN, NORTHERN DIVISION
IN RE:

RICHARD, JASON C.                                  Case No. 21-20188
RICHARD, TARA L.                                   Chapter 7
                                                   HON. DANIEL S. OPPERMAN
         Debtor (s),
                                     /

                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 13, 2021, I forwarded a copy of the Trustee’s

Objection to Property Claimed as Exempt and the Notice of Chapter 7 Trustee’s

Objection to Exemptions Claimed by Debtor by first class mail to:

                Jason & Tara Richard               Shantele Elmy
                908 Elizabeth                      3820 Isabella Street
                Midland, MI 48640                  Midland, MI 48640



Dated: April 13, 2021                               /s/ DANIEL C. HIMMELSPACH
                                                   DANIEL C. HIMMELSPACH
                                                   Chapter 7 Trustee
                                                   PO Box 5856
                                                   Saginaw, MI 48603
                                                   (989) 790-0400
                                                   trusteehimmelspach@gmail.com




  21-20188-dob         Doc 41   Filed 04/13/21   Entered 04/13/21 17:02:15     Page 5 of 5
